Exhibit 10.1

CDI CORP.

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 1st day of
January, 2008 between CDI Corp., a Pennsylvania corporation (the “Company”), and
Roger H. Ballou (“Executive”).

BACKGROUND

Executive has been employed by the Company since October 1, 2001, and has most
recently been employed pursuant to the terms of an Employment Agreement between
Executive and the Company dated as of August 11, 2005 (the “2005 Agreement”).

The Company desires to continue the Executive’s employment without interruption,
and the Executive is willing to be so employed by the Company, upon the terms
and subject to the conditions hereinafter set forth, with the understanding that
to the extent that the Company and the Executive have obligations to each other
under the 2005 Agreement that by the terms of that agreement survive the
expiration of that agreement, those obligations shall remain in effect except to
the extent specifically modified by this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
intending to be legally bound hereby, the parties agree as follows:

TERMS

SECTION 1. Employment.

The Company hereby employs Executive, and Executive hereby accepts such
employment and agrees to serve as the Company’s President and Chief Executive
Officer, and to render services to the Company and its subsidiaries, divisions
and affiliates, during the Employment Period set forth in Section 3, subject to
the terms and conditions hereinafter set forth.

SECTION 2. Management & Board Duties.

As President and Chief Executive Officer of the Company during the Employment
Period, Executive shall carry out such duties as are customarily associated with
the position of president and chief executive officer, which duties shall
however in all cases be subject to policies set by, and at the direction and
control of, the Company’s Board of Directors (the “Board of Directors”). The
Company shall use its best efforts to have Executive nominated and elected to
the Board of Directors during the Employment Period. During the Employment
Period, Executive shall be afforded the full protection of the indemnifications
generally available to officers and directors under the Company’s by-laws.



--------------------------------------------------------------------------------

SECTION 3. Term.

The term of Executive’s employment under this Agreement (the “Employment
Period”) shall commence as of the date of this Agreement as a continuation of
his service under the 2005 Agreement, and, unless sooner terminated pursuant to
Section 7 of this Agreement, shall continue through March 31, 2011. If
Executive’s employment terminates by reason of the expiration of the Employment
Period on March 31, 2011, and provided Executive does not become employed by
another company for one year following that date, Executive will be considered
to have retired on March 31, 2011. Benefits under the Company’s benefit plans
will be paid as retirement benefits following March 31, 2012 if Executive does
not become employed by another company during that one year period and as
resignation benefits payable following Executive’s becoming employed by another
company during that one year period if he does become so employed. This
Agreement survives any termination of the Employment Period.

SECTION 4. Extent of Services.

During the Employment Period, Executive shall devote his full time and attention
and give his best efforts, skills and abilities exclusively to the management
and operations of the Company and its business and the business of its
subsidiaries, divisions and affiliates. Executive shall perform his services
hereunder at the Company’s offices in Philadelphia, Pennsylvania and at such
other places as are required for the effective management of the Company and its
business and the business of its subsidiaries, divisions and affiliates. During
the Employment Period, Executive shall, if elected or appointed, serve as a
director of the Company and as an executive officer and/or director of any
subsidiary, division or affiliate of the Company and shall hold, without any
compensation other than that provided for in this Agreement, the offices in, and
directorships of, the Company and any such subsidiary, division or affiliate to
which Executive may, at any time or from time to time, be elected or appointed.

It is understood and agreed that, as of the date of this Agreement, Executive is
a member of the Board of Directors of two companies unrelated to the Company,
and that Executive shall be free to devote up to 10 days per year to
participation in the meetings and other activities of that Board. It is also
agreed that Executive will not seek or accept any other board positions during
the Employment Period. Executive agrees to use his best efforts to schedule such
participation so as to minimize any disruption of his duties for the Company.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 5. Compensation and Benefits.

(a) Base Salary. During the Employment Period, Executive shall receive as
compensation for his services a salary at the rate of $750,000 per annum payable
in equal installments at such intervals as the Company pays its senior executive
officers generally (the “Base Salary”).

(b) Long Term Incentive Compensation. Provided that Executive remains employed
under the terms of this Agreement on each relevant date, Executive shall be
entitled to the following equity-based long term incentive compensation:

(i) Prior Awards. Notwithstanding anything in the Agreement or in the 2005
Agreement to the contrary, any remaining unvested long term incentive grants
under Sections 5(b)(iii)(B)(3) and 5(b)(iii)(C)(2) of the 2005 Agreement as of
the date of this Agreement will vest one-half on December 31, 2008 and one-half
on December 31, 2009.

(ii) Deferred Stock Grants. Executive will be granted both time vesting and
performance contingent deferred common stock of the Company (“Deferred Stock”)
on the following terms and conditions, provided, as specified above, that
Executive remains employed by the Company under the terms of this Agreement on
each relevant date:

(A) Time-Vested Deferred Stock. In each of 2009, 2010 and 2011 Executive will be
granted under the Company’s 2004 Omnibus Plan, a number of shares of Time-Vested
Deferred Stock with a dollar value of $281,250, on terms and conditions
substantially similar to those set forth in the Deferred Stock Agreement
attached hereto as Exhibit A. The Time-Vested Deferred Stock shall be granted
within ten days following the Company’s receipt of the signed report and opinion
of the Company’s outside auditors regarding the Company’s financial statements
of the prior year. The Time-Vested Deferred Stock will vest, assuming Executive
remains employed by the Company on the relevant dates hereunder, as follows:

(1) 2009 Grant. Fifty percent (50%) of the 2009 Time-Vested Deferred Stock will
vest on each of December 31, 2009 and December 31, 2010.

(2) 2010 Grant. All of the 2010 Time-Vested Deferred Stock will vest in full on
December 31, 2010.

 

- 3 -



--------------------------------------------------------------------------------

(3) 2011 Grant. The 2011 Time-Vested Deferred Stock will vest immediately upon
the date of grant. Executive may choose to receive his 2011 Time-Vested Deferred
Stock in cash or in common stock of the Company.

(B) Performance Contingent Deferred Stock Grants. An award of
Performance-Contingent Deferred Stock will be granted to Executive in each of
2009, 2010, and 2011 under the Company’s 2004 Omnibus Plan, on terms and
conditions substantially similar to those set forth in the
Performance-Contingent Deferred Stock Agreement attached hereto as Exhibit B. In
each of 2009, 2010 and 2011, provided that the Compensation Committee
determines, based on the Company’s audited financial statements for the prior
calendar year that the performance targets set forth on Exhibit C have been
achieved, Executive will be granted a number of shares of Performance-Contingent
Deferred Stock, the dollar value of which will be determined in accordance with
the schedule set forth on Exhibit C, as adjusted, if applicable, in accordance
with the principles and procedures set out on Exhibit C. The
Performance-Contingent Stock will be granted on the date on which the Company
grants the Time-Vested Deferred Stock for the applicable year pursuant to
Section 5(b)(ii)(A). The Performance-Contingent Deferred Stock will vest,
assuming Executive remains employed by the Company on the relevant dates
hereunder, as follows:

(1) 2009 Grant. The 2009 Performance-Contingent Deferred Stock will vest at the
rate of fifty percent (50%) on December 31, 2009 and fifty percent (50%) on
December 31, 2010.

(2) 2010 Grant. The 2010 Performance-Contingent Deferred Stock will vest in full
on December 31, 2010.

(3) 2011 Grant. The 2011 Performance-Contingent Deferred Stock will vest in full
immediately upon the date of grant. Executive may choose to receive his 2011
Performance-Contingent Deferred Stock in cash or in common stock of the Company.

(c) Bonus Awards. Executive shall be eligible to receive bonus compensation
during the Employment Period. The bonus award during Executive’s employment with
the Company shall be determined as follows:

(i) Within a mutually agreeable time period before the beginning of each
calendar year, Executive shall submit to the Board of Directors for its approval
the Company’s operational plan, including a fiscal budget, for the next calendar
year. The Compensation Committee, all of the voting members of which shall be
outside directors as defined in regulations issued under §162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”), and the Executive shall establish
mutually agreed goals

 

- 4 -



--------------------------------------------------------------------------------

each year based on the approved operational plan provided that (A) the
Executive’s agreement to the goals proposed by the Compensation Committee shall
not be unreasonably withheld and (B) at the time such goals are established, it
is substantially uncertain whether they will be achieved.

(ii) The goals established by the Compensation Committee shall include a Target
Goal, a Maximum Performance Goal, and such other Goals as the Committee shall
determine to be appropriate and will be reasonably consistent with the goals
applicable to other senior executives of the Company. The extent to which the
goals have been achieved for any year or portion thereof shall be determined by
the Compensation Committee.

(iii) The bonus to be paid Executive upon attaining the Target Goal for any
calendar year shall be 80% of the Executive’s Base Salary for that year and the
Bonus to be paid to the Executive upon attaining the Maximum Performance Goal
for any such year shall be 120% of Executive’s Base Salary for that year. An
appropriately prorated portion, as determined by the Compensation Committee of
the Bonus payable upon attainment of the Target Goal will be paid for any year
in which the Executive’s performance does not attain the Target Goal, but
attains at least the minimum level required for payment of a bonus under the
Company’s Bonus Plan for key employees as in effect for the year in question. If
the Executive’s performance for such year exceeds the Target Goal, but not the
Maximum Performance Goal, the bonus payable to the Executive shall be
appropriately prorated. In determining whether the Target Goal or the Maximum
Performance Goal has been met in any year, the Committee shall give appropriate
weight, in accordance with generally accepted accounting principles consistently
applied, to the effect on those Targets, and the Executive’s ability to attain
them, of strategic decisions, such as acquisitions, divestitures or other
extraordinary transactions of similar magnitude.

(iv) Any of the Company’s financial results that are used to calculate bonuses
under this Section 5(c) shall be taken only from the Company’s audited financial
statements for the applicable year.

(v) All cash bonuses payable under this Section 5(c) shall be paid to Executive
within two weeks after the delivery of audited financial statements to the
Company for the prior calendar year. Notwithstanding the foregoing, in the case
of 2011, provided Executive’s employment ends because of the expiration of this
Agreement, a bonus based on the reviewed financial statements for the first
quarter of 2011 will be paid to Executive within forty-five (45) days of the
date of filing of the Form 10-Q for such quarter with the SEC. No bonuses will
be paid to Executive, if Executive’s employment with the Company has terminated

 

- 5 -



--------------------------------------------------------------------------------

before the bonus has been paid, regardless of whether he would have been
entitled to a bonus based on the Company’s financial results for the prior year,
unless (A) the Company terminates Executive without Cause or the Executive
terminates for Good Reason, both as defined in Section 7 or (B) the Executive’s
termination is the result of Executive’s retirement as defined in Section 3. In
such case, the Executive shall be entitled to a pro-rated bonus for the year of
termination based on the achievement of goals and the period of Executive’s
actual performance.

(d) Employee Benefits. During the Employment Period, Executive shall be entitled
to participate in all employee benefit plans and programs approved by the Board
of Directors as the Company shall provide generally to other senior executive
officers of the Company from time to time, other than any bonus plans.

(e) Withholding. All payments to Executive or his estate made pursuant to this
Agreement shall be subject to such withholding as may be required by any
applicable laws. With respect to any payment of Deferred Stock under
Section 5(b) of this Agreement, the number of shares of common stock of the
Company to be delivered to Executive upon vesting of the Deferred Stock
(including shares relating to dividends) shall be reduced by the number of
shares having a Fair Market Value equal to all taxes (including, without
limitation, federal, state, local or foreign income or payroll taxes) required
by law to be withheld in connection with the vesting of the Deferred Stock. The
portion of any shares of common stock of the Company withheld pursuant to the
applicable tax laws shall be determined by using the Fair Market Value of CDI
Stock on the last trading day immediately prior to vesting.

SECTION 6. Expense Reimbursements.

During the Employment Period, the Company shall reimburse Executive for all
reasonable and itemized out-of-pocket expenses incurred by Executive in the
ordinary course of the Company’s business, provided such expenses are properly
reported to the Company in accordance with its accounting procedures. Executive
shall be reimbursed as soon as practicable, but no later than the end of the
year following the year during which the applicable expense was incurred.

SECTION 7. Termination.

(a) The Employment Period may be terminated by either the Board on behalf of the
Company or the Executive as provided in this Section 7(a). In addition to the
scheduled expiration of the Employment Period set forth in Section 3, the
Employment Period shall terminate upon the earliest to occur of the following:

(i) the Executive’s death or Disability;

 

- 6 -



--------------------------------------------------------------------------------

(ii) the close of business on the day which is 30 days after delivery by the
Company to Executive of written notice of the Company’s election to terminate
Executive’s employment hereunder, for any reason whatsoever; or

(iii) the close of business on the day which is 30 days after the date on which
the Executive shall have delivered to the Company written notice of Executive’s
election to terminate Executive’s employment hereunder.

If either subsection (ii) or (iii) above applies, the Company may at its option,
require that the Executive’s employment be terminated at any point within the 30
day notice period selected by the Company, provided that, if subsection
(ii) applies, for purposes of all compensation and benefits hereunder, the
Executive’s employment will be deemed to have terminated at the end of the
notice period provided under subsection (ii).

(b) For purposes of this Agreement, “Disability” shall have the same meaning as
“Total Disability” under the CDI Corporation Long Term Disability Benefits
Program, or such other comparable program as may then be in effect that provides
long term disability coverage to the Company’s management employees.

(c) For purposes of this Agreement, “Cause” means any one or more of the
following bases for termination of Executive’s employment with the Company:

(i) Executive’s conviction of, or entry of a plea of either guilty or no contest
to a charge of, commission of a felony or other crime involving moral turpitude;

(ii) Executive’s failure or refusal to satisfactorily perform such services as
may be reasonably delegated or assigned to Executive, consistent with his
position, by the Board of Directors; provided, however, that a termination under
this Section 7(c)(ii) shall not be for Cause unless the Company provides written
notice to Executive of its intention to terminate Executive for Cause under this
Section 7(c)(ii), and Executive fails, to the reasonable satisfaction of the
Company, to cure the defects stated in such written notice within ten days after
the notice was given to Executive;

(iii) Executive’s willful misconduct or gross negligence in connection with the
performance of his duties under this Agreement that materially adversely affects
Executive’s ability to perform his duties for the Company or materially
adversely affects the Company;

 

- 7 -



--------------------------------------------------------------------------------

(iv) Executive’s material breach of any of the terms or conditions of this
Agreement;

(d) Following any termination of Executive’s employment hereunder, all
obligations of the Company under this Agreement shall terminate except (i) any
obligations with respect to the payment of accrued and unpaid salary or expense
reimbursements under Sections 5 or 6 hereof through the date of Executive’s
termination of employment hereunder or (ii) any severance specifically provided
under Section 7(e) or 7(g) as applicable. The termination of the Company’s
obligations under this Agreement shall not, however, affect any obligations to
Executive under any Company benefit plans or other agreements that, by their
terms, survive, or provide for benefits following, Executive’s termination of
employment.

(e) In the event of any termination of Executive’s employment by the Company
without Cause, by Executive for Good Reason, or by reason of the Executive’s
retirement upon the termination of the Employment Period, as defined in
Section 3, the Company shall, provided that the Executive continues to make any
required payments as in effect immediately before Executive’s termination of
employment, continue to pay for medical benefit plans and programs for Executive
comparable to those in which Executive participated and for which the Company
paid immediately prior to Executive’s termination, for the period commencing as
of the Executive’s termination and ending on the last day of the month during
which the Executive attains age 65 or the date the Executive accepts employment
with another company, if earlier. In addition to the foregoing, in the event the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason, the Company shall continue to pay Executive his Base
Salary in the same intervals and amounts that were in effect immediately prior
to termination, until the expiration of the Severance Period, as defined below.
The “Severance Period” shall be the lesser of the remaining Employment Period or
12 months. Notwithstanding the above, no amounts shall be paid or become payable
to Executive during the Severance Period until Executive has executed a valid
release and waiver of all claims and potential claims against the Company and
other related parties in a form that is reasonably satisfactory to the Company,
and any required waiting period under such release and waiver has expired and
Executive has not revoked the release during such waiting period. For the
avoidance of doubt, a termination of Executive’s employment and the termination
of the Employment Period during the first quarter of 2011 shall not be
considered a termination by the Company without Cause nor by the Executive for
Good Reason.

(i) “Good Reason” exists if the Executive voluntarily terminates employment with
the Company, including following a Change in Control, as hereinafter defined,
because (A) Executive is assigned duties that are demeaning or otherwise

 

- 8 -



--------------------------------------------------------------------------------

materially inconsistent with the position and duties described in Section 2
hereof, (B) Executive’s place of employment with the Company is moved outside
the Philadelphia metropolitan area or, following a Change in Control
(C) Executive’s title is changed or (D) Executive’s principal place of
employment is relocated by more than 50 miles. Before the Executive terminates
for Good Reason, he must notify the Company in writing, within 30 days of the
event or occurrence giving rise to “Good Reason,” of his intention to terminate
and the Company shall have 15 days after receiving such written notice to remedy
the situation, if possible.

(ii) “Change in Control” shall be deemed to have occurred if any “person” (as
such term is used in Sections 13(d) and 14(d) of the Act), other than (A) the
Company, (B) any “person” who on the date hereof is a director or officer of the
Company, (C) any “person” who on the date hereof is the beneficial owner of 5%
or more of the voting power of the Company’s outstanding securities or an
affiliate of any such person or (D) a trust established under an employee
benefit plan for employees of the Company of its subsidiaries, is or becomes the
“beneficial owner,” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities.

(iii) Any termination by the Company or by Executive of Executive’s employment
hereunder shall be communicated by written notice.

(f) Except as provided in (g) below, any severance compensation granted in this
Section 7 shall be the sole and exclusive compensation or benefit due to
Executive upon termination of Executive’s employment.

(g) If within one year following a Change in Control Executive’s employment is
terminated by the Company for any reason other than Cause, or if Executive’s
Employment is terminated by the Executive for Good Reason following a Change in
Control, then, in addition to any other benefits, including pursuant to option
agreements and employee benefit plans, to which Executive may be entitled
following such a Change in Control, the Executive shall be entitled to, in lieu
of payments under Section 7(e), the maximum amount of additional cash
compensation that can be paid to the Executive without the imposition on such
payments of any excise tax under section 4999 of the Code or any loss of
deduction by the Company under section 280G of the Code taking into account in
such calculation the accelerated vesting of any outstanding equity awards. If it
shall be finally determined that payments in excess of those limits have been
made to the Executive, such payments shall be considered to have been a loan to
the Executive by the Company and shall be repaid, with interest at the short
term annual rate established under section 1274 of the code, upon demand by the
Company.

 

- 9 -



--------------------------------------------------------------------------------

(h) Notwithstanding any provision to the contrary in this Agreement, if
(i) Executive is a “specified employee” within the meaning of Code Section 409A
for the period in which the payment or benefits under this Agreement would
otherwise commence and (ii) any payment or benefit under this Agreement would
otherwise subject Executive to any tax, interest or penalty imposed under Code
Section 409A of the Department of Treasury Regulations or other guidance
promulgated thereunder, if the payment or benefit would commence within six
months of a termination of Executive’s employment with the Company, then such
payment or benefit shall not commence until the earlier of (A) the first day
which is at least six (6) months after Executive’s separation from service
within the meaning of Code Section 409A or (B) the date of Executive’s death.

SECTION 8. Representations, Warranties and Acknowledgments of Executive.

(a) Executive represents and warrants that his experience and capabilities are
such that the provisions of Section 9 will not prevent him from earning his
livelihood, and acknowledges that it would cause the Company serious and
irreparable injury and cost if Executive were to use his ability and knowledge
in competition with the Company or to otherwise breach the obligations contained
in Section 9.

(b) Executive acknowledges that (i) during the term of Executive’s employment
with the Company, Executive will continue to have access to Confidential
Information; (ii) such Confidential Information is proprietary, material and
important to the Company and its non-disclosure is essential to the effective
and successful conduct of the Company’s business; (iii) the Company’s business,
its customers’ business and the businesses of other companies with which the
Company may have commercial relationships could be damaged by the unauthorized
use or disclosure of this Confidential Information; and (iv) it is essential to
the protection of the Company’s goodwill and to the maintenance of the Company’s
competitive position that the Confidential Information be kept secret, and that
Executive not disclose the Confidential Information to others or use the
Confidential Information to Executive’s advantage or the advantage of others.

(c) Executive acknowledges that as the Company’s Chief Executive Officer and
President, Executive will be put in a position of trust and confidence and have
access to Confidential Information, will supervise the operations and employees
of the Company, will continue to be in contact with customers and prospective
customers, will participate in the preparation and submission of bids and
proposals to customers and prospective customers, and will be responsible for
the formulation and implementation of the Company’s strategic plans.

 

- 10 -



--------------------------------------------------------------------------------

(d) Executive acknowledges that as the Company’s Chief Executive, it is
essential for the Company’s protection that Executive be restrained following
the termination of Executive’s employment with the Company from soliciting or
inducing any of the Company’s officers and management employees to leave the
Company’s employ, hiring or attempting to hire any of the Company’s officers or
management employees, soliciting the Company’s customers and suppliers for a
competitive purpose, and competing against the Company for a reasonable period
of time.

(e) Executive represents and warrants that Executive is not bound by any other
agreement, written or oral, which would preclude Executive from fulfilling all
the obligations, duties and covenants in this Agreement. Executive also
represents and warrants that Executive will not use, in connection with his
employment under this Agreement, any materials which may be construed to be
confidential to a prior employer or other persons or entities. In the event of a
breach of this Section 8 which results in damage to the Company, Executive will
indemnify and hold the Company harmless with respect to such damage.

References in this Section 8 to the Company shall include the Company, its
subsidiaries, divisions and affiliates.

SECTION 9. Executive’s Covenants and Agreements.

(a) Executive agrees to maintain full and complete records of all transactions
and of all services performed by Executive on behalf of the Company and to
submit this information to the Company in the manner and at the times that the
Company may, from time to time, direct.

(b) Executive agrees to devote Executive’s entire productive time, ability and
attention to the Company’s business during the term of this Agreement. Executive
further agrees not to, directly or indirectly, render any services of a
business, commercial or professional nature to any other person or organization,
whether for compensation or otherwise, without the Company’s prior written
consent.

(c) Executive agrees to abide by and comply with all personnel and company
practices and policies applicable to Executive, including, without limitation,
the Company policy regarding the Company stock holdings applicable to the Chief
Executive Officer, attached hereto as Exhibit D.

 

- 11 -



--------------------------------------------------------------------------------

(d) Executive shall promptly and completely disclose to the Company and the
Company or its customers will own all rights, title and interest to any
Inventions made, recorded, written, first reduced to practice, discovered,
developed, conceived, authored or obtained by Executive, alone or jointly with
others, during the term of Executive’s employment with the Company (whether or
not such Inventions are made, recorded, written, first reduced to practice,
discovered, developed, conceived, authored or obtained during working hours) and
for one year after termination of Executive’s employment with the Company.
Executive agrees to take all such action during the term of Executive’s
employment with the Company or at any time thereafter as may be necessary,
desirable or convenient to assist the Company or its customers in securing
patents, copyright registrations, or other proprietary rights in such Inventions
and in defending and enforcing the Company’s or such customer’s rights to such
Inventions, including without limitation the execution and delivery of any
instruments of assignments or transfer, affidavits, and other documents, as the
Company or its customers may request from time to time to confirm the Company’s
or its customers’ ownership of the Inventions. Executive represents and warrants
that as of the date hereof there are no works, software, inventions, discoveries
or improvements (other than those included in a copyright or patent of
application therefor) which were recorded, written, conceived, invented, made or
discovered by Executive before entering into this Agreement and which Executive
desires to be removed from the provisions of this Agreement.

(e) For purposes of this Agreement, “Inventions” means concepts, developments,
innovations, inventions, information, techniques, ideas, discoveries, designs,
processes, procedures, improvements, enhancements, modifications (whether or not
patentable), including, but not limited to, those relating to hardware,
software, languages, models, algorithms and other computer system components,
and writings, manuals, diagrams, drawings, data, computer programs, compilations
and pictorial representations and other works (whether or not copyrightable).
Inventions does not include those which are made, developed, conceived, authored
or obtained by Executive without the use of the Company’s resources and which do
not relate to any of the Company’s past, present or prospective activities.

(f) During and after the term of Executive’s employment with the Company,
Executive will hold all of the Confidential Information in the strictest
confidence and will not use any Confidential Information for any purpose and
will not publish, disseminate, disclose or otherwise make any Confidential
Information available to any third party, except as may be required in
connection with the performance of Executive’s duties hereunder.

 

- 12 -



--------------------------------------------------------------------------------

(g) For purposes of this Agreement, “Confidential Information” means all
information, data, know-how, systems and procedures of a technical, sensitive or
confidential nature in any form relating to the Company or its customers,
including without limitation about Inventions, all business and marketing plans,
marketing and financial information, pricing, profit margin, cost and sales
information, operations information, forms, contracts, bids, agreements, legal
matters, unpublished written materials, names and addresses of customers and
prospective customers, systems for recruitment, contractual arrangements, market
research data, information about employees, suppliers and other companies with
which the Company has a commercial relationship, plans, methods, concepts,
computer programs or software in various stages of development, passwords,
source code listings and object code.

(h) All files, records, reports, programs, manuals, notes, sketches, drawings,
diagrams, prototypes, memoranda, tapes, discs, and other documentation, records
and materials in any form that in any way incorporate, embody or reflect any
Confidential Information or Inventions will belong exclusively to the Company
and its customers and Executive will not remove from the Company’s or its
customers’ premises any such items under any circumstances without the prior
written consent of the party owning such item. Executive will deliver to the
Company all copies of such materials in Executive’s control upon the Company’s
request or upon termination of Executive’s employment with the Company and, if
requested by the Company, will state in writing that all such materials were
returned.

(i) For (A) the greater of two years, or until the Employment Period under
Section 3 is scheduled to expire if Executive’s employment is terminated by the
Company for Cause or by the Executive, other than for Good Reason or (B) for the
Severance Period if Executive’s employment is terminated by the Company for
reasons other than Cause, or is terminated by the Executive for Good Reason,
Executive agrees not to:

(i) own, manage, operate, finance, join, control, or participate in the
ownership, management, operation, financing or control of, or be connected,
directly or indirectly, as proprietor, partner, shareholder, director, officer,
executive, employee, agent, creditor, consultant, independent contractor, joint
venturer, investor, representative, trustee or in any other capacity or manner
whatsoever with, any entity that engages or intends to engage in any Competing
Business anywhere in the world. “Competing Business” means any business or other
enterprise which engages in providing engineering and information technology
outsourcing solutions and professional services, specialized staffing and
permanent placement services, and franchise services, all as more fully
described in the Company’s SEC Form 10-K filed for the Company’s fiscal year
ended December 31, 2007; and

 

- 13 -



--------------------------------------------------------------------------------

(ii) directly or indirectly, solicit, interfere with or attempt to entice away
from the Company, any officer or management employees of the Company or anyone
who was one of the Company’s officers or management employees within 12 months
prior to such contact, solicitation, interference or enticement; and

(iii) contact, solicit, interfere with or attempt to entice away from the
Company, any customer on behalf of a Competing Business.

References in this Section 9 to the Company shall include the Company, its
subsidiaries, divisions and affiliates.

SECTION 10. Remedies.

Executive acknowledges that his promised services hereunder are of a special,
unique, unusual, extraordinary and intellectual character, which give them
peculiar value the loss of which cannot be reasonably or adequately compensated
in an action of law, and that, in the event there is a breach hereof by
Executive, the Company will suffer irreparable harm, the amount of which will be
impossible to ascertain. Accordingly, the Company shall be entitled, if it so
elects, to institute and prosecute proceedings in any court of competent
jurisdiction, either at law or in equity, to obtain damages for any breach or to
enforce specific performance of the provisions or to enjoin Executive from
committing any act in breach of this Agreement. The remedies granted to the
Company in this Agreement are cumulative and are in addition to remedies
otherwise available to the Company at law or in equity. If the Company is
obliged to resort to the courts for the enforcement of any of the covenants of
Executive contained in Section 9 hereof, each such covenant shall be extended
for a period of time equal to the period of such breach, if any, which extension
shall commence on the later of (i) the date on which the original (unextended)
term of such covenant is scheduled to terminate or (ii) the date of the final
court order (without further right of appeal) enforcing such covenant.

SECTION 11. Waiver of Breach.

The waiver by the Company of a breach of any provision of this Agreement by
Executive shall not operate or be construed as a waiver of any other or
subsequent breach by Executive of such or any other provision. No delay or
omission by the Company or Executive in exercising any right, remedy or power
hereunder or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by the Company or
Executive from time to time and as often as may be deemed expedient or necessary
by the Company or Executive in its or his sole discretion.

 

- 14 -



--------------------------------------------------------------------------------

SECTION 12. Notices.

All notices required or permitted hereunder shall be made in writing by
hand-delivery, certified or registered first-class mail, or air courier
guaranteeing overnight delivery to the other party at the following addresses:

To the Company:

CDI Corp.

3500 Bell Atlantic Tower

1717 Arch Street

Philadelphia, PA 19103

Attention: Board of Directors

with a required copy to:

CDI Corp. 3500

Bell Atlantic Tower

1717 Arch Street

Philadelphia, PA 19103

Attention: General Counsel

To Executive:

Roger H. Ballou

261 South 4th Street

Philadelphia, PA 19106

or to such other address as either of such parties may designate in a written
notice served upon the other party in the manner provided herein. All notices
required or permitted hereunder shall be deemed duly given and received when
delivered by hand, if personally delivered; on the third day next succeeding the
date of mailing if sent by certified or registered first-class mail; and on the
next business day, if timely delivered to an air courier guaranteeing overnight
delivery.

SECTION 13. Severability.

If any term or provision of this Agreement or the application thereof to any
person or circumstance shall, to any extent, be held invalid or unenforceable by
a court of competent jurisdiction, the remainder of this Agreement or the
application of any such

 

- 15 -



--------------------------------------------------------------------------------

term or provision to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law. If any of the provisions contained in this Agreement shall for
any reason be held to be excessively broad as to duration, scope, activity or
subject, it shall be construed by limiting and reducing it, so as to be valid
and enforceable to the extent compatible with the applicable law or the
determination by a court of competent jurisdiction.

SECTION 14. Governing Law; Exclusive Choice of Forum.

The implementation and interpretation of this Agreement shall be governed by and
enforced in accordance with the laws of the Commonwealth of Pennsylvania without
giving effect to the conflicts of law provisions thereof. The parties hereby
submit to the exclusive jurisdiction of, and waive any venue objections against,
the United States District Court for the Eastern District of Pennsylvania and
the state and local courts of the Commonwealth of Pennsylvania, Philadelphia
County, for any litigation arising out of this Agreement.

SECTION 15. Binding Effect and Assignability.

The rights and obligations of both parties under this Agreement shall inure to
the benefit of and shall be binding upon their heirs, successors and assigns.
Executive’s rights under this Agreement shall not, in any voluntary or
involuntary manner, be assignable and may not be pledged or hypothecated without
the prior written consent of the Company.

SECTION 16. Counterparts; Section Headings.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument. The section headings of this Agreement are for
convenience of reference only.

SECTION 17. Survival.

Notwithstanding the termination of this Agreement or Executive’s employment
hereunder for any reason, Sections 8, 9, 10, 13, 14 and 17 hereof shall survive
any such termination.

 

- 16 -



--------------------------------------------------------------------------------

SECTION 18. Entire Agreement.

This instrument constitutes the entire agreement with respect to the subject
matter hereof between the parties hereto and, except as specified herein,
replaces and supersedes as of the date hereof any and all prior oral or written
agreements and understandings between the parties hereto, provided that, except
as otherwise provided herein, those provisions of the 2005 Agreement that
explicitly apply after the expiration date of that Agreement, including, without
limitation, the Non-Qualified Stock Option Agreement and the Restricted Stock
Agreement attached thereto as Exhibits A and B, respectively, shall remain in
effect in accordance with their terms. This Agreement may only be modified by an
agreement in writing executed by both Executive and the Company.

SECTION 19. Counsel.

Executive acknowledges that he has been advised to consult with counsel
concerning this Agreement, has had ample opportunity to consult with counsel of
his own selection and has so consulted to the extent Executive determined to be
necessary or appropriate.

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the date and year first written above.

 

COMPANY: CDI CORP. By:  

/s/ Walter R. Garrison

  Walter R. Garrison,   Chairman of the Board EXECUTIVE:

/s/ Roger H. Ballou

Roger H. Ballou

 

- 17 -



--------------------------------------------------------------------------------

EXHIBIT A

CDI CORP.

TIME-VESTED DEFERRED STOCK AGREEMENT

This DEFERRED STOCK AGREEMENT (the “Agreement”) is entered into as of this
             day of                     , 200  , between CDI Corp., a
Pennsylvania corporation (the “Company”), and Roger H. Ballou (“Executive”).

SECTION 1. Grant of Time-Vested Deferred Stock.

The Company hereby grants to Executive              shares of Time-Vested
Deferred Stock, with a dollar value of $281,250, awarded pursuant to
Section 5(b)(ii)(A) of the Employment Agreement between the Company and the
Executive dated January 1, 2008 (the “Employment Agreement”), subject to the
terms, definitions and provisions of the Plan, which is incorporated herein by
reference. In the event of a conflict between the terms of this Agreement and
the Plan, the Plan will control.

SECTION 2. Definitions.

(a) “Board” means the Board of Directors of CDI Corp.

(b) “CDI Stock” means CDI Corp. common stock, par value $.10 per share.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Committee” means the Compensation Committee of the Board or its successor.

(e) “Company”, as the context requires, means CDI Corp., CDI Corp. and its
subsidiaries, or the individual subsidiary of CDI Corp. which employs or retains
Executive.

(f) “Date of Grant” means [                    , 200  ].

(g) “Disability” means a physical, mental or other impairment within the meaning
of Section 22(e)(3) of the Code.

(h) “Fair Market Value” means the closing price of actual sales of CDI Stock on
the New York Stock Exchange composite tape on a given date or, if there are no
such sales on such date, the closing price of CDI Stock on such Exchange on the
last preceding date on which there was a sale.



--------------------------------------------------------------------------------

(i) “Grant” means the grant of Time-Vested Deferred Stock to Executive which is
described in Section 1 of this Agreement.

(j) “Plan” means the CDI Corp. 2004 Omnibus Stock Plan, as amended from time to
time.

SECTION 3. Vesting. The shares of Time-Vested Deferred Stock will vest in
accordance with the provisions of Section 5(b)(ii)(A) of the Employment
Agreement. For all shares of Time-Vested Deferred Stock in which the Executive
becomes vested, a stock certificate representing an equal number of shares of
CDI Stock will be delivered to Executive soon after such shares vest. The number
of shares of CDI Stock payable to Executive shall be decreased in accordance
with Section 5 below regarding tax withholding. If Executive’s employment with
the Company terminates for any reason prior to the vesting of shares of
Time-Vested Deferred Stock, none of the unvested shares shall ever vest and such
shares shall be forfeited as of the date that Executive’s employment with the
Company terminates. To the extent permitted under the Employment Agreement,
Executive may choose to receive his CDI Stock in cash.

SECTION 4. Dividends. No dividends shall be paid with respect to the Time-Vested
Deferred Stock. In lieu thereof, if vesting occurs, the Executive. In lieu
thereof, if vesting occurs, Executive will be credited (at the end of the
vesting period) with that number of additional whole shares of CDI Stock that
can be purchased (based on their Fair Market Value on the last trading day
immediately prior to the date of vesting) with the sum of the dividends that
would have been paid with respect to an equal number of shares of CDI Stock
between the Date of Grant and the end of the vesting period. The number of
shares of CDI Stock payable to Executive with respect to dividends shall be
decreased in accordance with Section 5 below regarding tax withholding.

SECTION 5. Tax Withholding. The number of shares of CDI Stock to be delivered to
Executive upon vesting of the Time-Vested Deferred Stock (including shares
relating to dividends) shall be reduced by the number of shares having a Fair
Market Value equal to all taxes (including, without limitation, federal, state,
local or foreign income or payroll taxes) required by law to be withheld in
connection with the vesting of the Time-Vested Deferred Stock. The portion of
any shares of CDI Stock withheld pursuant to the applicable tax laws shall be
determined by using the Fair Market Value of CDI Stock on the last trading day
immediately prior to vesting.

 

A-2



--------------------------------------------------------------------------------

SECTION 6. Nontransferability of the Grant. The Time-Vested Deferred Stock may
not be transferred, in whole or in part, except (a) by will or the applicable
laws of descent and distribution or (b) with the prior written approval of the
Committee, to the spouse or descendant of Executive or a trust for the benefit
of the spouse or descendant.

SECTION 7. Stock Ownership Requirements. If Executive is subject to any stock
ownership requirements imposed by the Company, those requirements may limit
Executive’s ability to sell some or all of the shares of CDI Stock acquired by
Executive upon the vesting of the Time-Vested Deferred Stock.

SECTION 8. Compliance with Laws.

All shares of CDI Stock issued to Executive or his personal representative shall
be transferred in accordance with all applicable laws, regulations or listing
requirements of any national securities exchange, and the Company may take all
actions necessary or appropriate to comply with such requirements including,
without limitation, withholding federal income and other taxes with respect to
such CDI Stock; restricting (by legend or otherwise) such CDI Stock as shall be
necessary or appropriate, in the opinion of counsel for the Company, to comply
with applicable federal and state securities laws, including Rule 16b-3 (or any
similar rule) of the Securities and Exchange Commission, which restrictions
shall continue to apply after the delivery of certificates for the CDI Stock to
Executive or his personal representative; and postponing the issuance or
delivery of any CDI Stock. Notwithstanding any provision in this Agreement to
the contrary, the Company shall not be obligated to issue or deliver any CDI
Stock if such action violates any provision of any law or regulation of any
governmental authority or any national securities exchange. If by reason of any
such law or regulation, it appears substantially unlikely that CDI Stock to
which the Executive is entitled hereunder will be issuable within the reasonably
foreseeable future, for reasons other than conduct on the part of the Executive
that would constitute Cause, as defined in the Employment Agreement for
termination of the Executive’s employment, the Company and the Executive will
negotiate in good faith an alternate method to deliver equivalent value,
determined when such CDI Stock would otherwise have been delivered, to the
Executive.

SECTION 9. Agreement Not to Affect Relationship with Company.

This Agreement shall not confer upon Executive any right to continue in the
employ or service of the Company.

 

A-3



--------------------------------------------------------------------------------

SECTION 10. Adjustment for Capital Changes.

The number of shares of Stock subject to this Agreement shall be appropriately
adjusted in the event of a stock split, stock dividend, recapitalization, or
other capital change of the Company.

SECTION 11. Interpretation.

The Company shall have the sole power to interpret this Agreement and to resolve
any disputes arising hereunder.

IN WITNESS WHEREOF, the undersigned have executed this Agreement the date and
year first written above.

 

Company: CDI CORP.

 

By: EXECUTIVE:

 

Roger H. Ballou

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

CDI CORP.

PERFORMANCE-CONTINGENT DEFERRED STOCK AGREEMENT

This DEFERRED STOCK AGREEMENT (the “Agreement”) is entered into as of this
             day of                     , 200  , between CDI Corp., a
Pennsylvania corporation (the “Company”), and Roger H. Ballou (“Executive”).

SECTION 1. Grant of Performance-Contingent Deferred Stock.

The Company hereby grants to Executive              shares of
Performance-Contingent Deferred Stock awarded pursuant to Section 5(b)(ii)(B) of
the Employment Agreement between the Company and the Executive dated January 1,
2008 (the “Employment Agreement”), subject to the terms, definitions and
provisions of the Plan, which is incorporated herein by reference. In the event
of a conflict between the terms of this Agreement and the Plan, the Plan will
control.

SECTION 2. Definitions.

(a) “Board” means the Board of Directors of CDI Corp.

(b) “CDI Stock” means CDI Corp. common stock, par value $.10 per share.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Committee” means the Compensation Committee of the Board or its successor.

(e) “Company”, as the context requires, means CDI Corp., CDI Corp. and its
subsidiaries, or the individual subsidiary of CDI Corp. which employs or retains
Executive.

(f) “Date of Grant” means [                    , 200  ].

(g) “Disability” means a physical, mental or other impairment within the meaning
of Section 22(e)(3) of the Code.

(h) “Fair Market Value” means the closing price of actual sales of CDI Stock on
the New York Stock Exchange composite tape on a given date or, if there are no
such sales on such date, the closing price of CDI Stock on such Exchange on the
last preceding date on which there was a sale.



--------------------------------------------------------------------------------

(i) “Grant” means the grant of Performance-Contingent Deferred Stock to
Executive which is described in Section 1 of this Agreement.

(j) “Plan” means the CDI Corp. 2004 Omnibus Stock Plan, as amended from time to
time.

(k) “Pre-Tax Profit” means pre-tax profit of the Company, as calculated by an
appropriate financial officer and subject to review and approval by the
Committee.

SECTION 3. Performance Contingency and Vesting. An amount of Performance
Contingent Deferred Stock will be earned and, subject to vesting, will be
converted to CDI Stock and delivered to Executive, if certain levels of Pre-Tax
Profit are achieved, in accordance with Exhibit C of the Employment Agreement.
Such shares of CDI Stock will vest in accordance with the applicable provisions
of Section 5(b)(ii)(B) of the Employment Agreement. Soon after vesting, a stock
certificate representing the appropriate number of shares of CDI Stock will be
delivered to Executive. The number of shares of CDI Stock payable to Executive
shall be decreased in accordance with Section 5 below regarding tax withholding.
If Executive’s employment with the Company terminates for any reason prior to
the vesting of shares of Performance-Contingent Deferred Stock, none of the
unvested shares shall ever vest and such shares shall be forfeited as of the
date that Executive’s employment with the Company terminates. To the extent
permitted under the Employment Agreement, Executive may choose to receive his
CDI Stock in cash.

SECTION 4. Dividends. No dividends shall be paid with respect to the
Performance-Contingent Deferred Stock. In lieu thereof, if vesting occurs, the
Executive. In lieu thereof, if vesting occurs, Executive will be credited (at
the end of the vesting period) with that number of additional whole shares of
CDI Stock that can be purchased (based on their Fair Market Value on the last
trading day immediately prior to the date of vesting) with the sum of the
dividends that would have been paid with respect to an equal number of shares of
CDI Stock between the Date of Grant and the end of the vesting period. The
number of shares of CDI Stock payable to Executive with respect to dividends
shall be decreased in accordance with Section 5 below regarding tax withholding.

SECTION 5. Tax Withholding. The number of shares of CDI Stock to be delivered to
Executive upon vesting of the Performance-Contingent Deferred Stock (including
shares relating to dividends) shall be reduced by the number of shares having a
Fair Market Value equal to all taxes (including, without limitation, federal,
state, local or foreign income or payroll taxes) required by law to be withheld
in connection with the vesting of the Performance-Contingent Deferred Stock. The
portion of any shares of CDI Stock withheld pursuant to the applicable tax laws
shall be determined by using the Fair Market Value of CDI Stock on the last
trading day immediately prior to vesting.

 

B-2



--------------------------------------------------------------------------------

SECTION 6. Nontransferability of the Grant. The Performance-Contingent Deferred
Stock may not be transferred, in whole or in part, except (a) by will or the
applicable laws of descent and distribution or (b) with the prior written
approval of the Committee, to the spouse or descendant of Executive or a trust
for the benefit of the spouse or descendant.

SECTION 7. Stock Ownership Requirements. If Executive is subject to any stock
ownership requirements imposed by the Company, those requirements may limit
Executive’s ability to sell some or all of the shares of CDI Stock acquired by
Executive upon the vesting of the Performance-Contingent Deferred Stock.

SECTION 8. Compliance with Laws.

All shares of CDI Stock issued to Executive or his personal representative shall
be transferred in accordance with all applicable laws, regulations or listing
requirements of any national securities exchange, and the Company may take all
actions necessary or appropriate to comply with such requirements including,
without limitation, withholding federal income and other taxes with respect to
such CDI Stock; restricting (by legend or otherwise) such CDI Stock as shall be
necessary or appropriate, in the opinion of counsel for the Company, to comply
with applicable federal and state securities laws, including Rule 16b-3 (or any
similar rule) of the Securities and Exchange Commission, which restrictions
shall continue to apply after the delivery of certificates for the CDI Stock to
Executive or his personal representative; and postponing the issuance or
delivery of any CDI Stock. Notwithstanding any provision in this Agreement to
the contrary, the Company shall not be obligated to issue or deliver any CDI
Stock if such action violates any provision of any law or regulation of any
governmental authority or any national securities exchange. If by reason of any
such law or regulation, it appears substantially unlikely that CDI Stock to
which the Executive is entitled hereunder will be issuable within the reasonably
foreseeable future, for reasons other than conduct on the part of the Executive
that would constitute Cause, as defined in the Employment Agreement for
termination of the Executive’s employment, the Company and the Executive will
negotiate in good faith an alternate method to deliver equivalent value,
determined when such CDI Stock would otherwise have been delivered, to the
Executive.

 

B-3



--------------------------------------------------------------------------------

SECTION 9. Agreement Not to Affect Relationship with Company.

This Agreement shall not confer upon Executive any right to continue in the
employ or service of the Company.

SECTION 10. Adjustment for Capital Changes.

The number of shares of Stock subject to this Agreement shall be appropriately
adjusted in the event of a stock split, stock dividend, recapitalization, or
other capital change of the Company.

SECTION 11. Interpretation.

The Company shall have the sole power to interpret this Agreement and to resolve
any disputes arising hereunder.

IN WITNESS WHEREOF, the undersigned have executed this Agreement the date and
year first written above.

 

Company: CDI CORP.

 

By: EXECUTIVE:

 

Roger H. Ballou

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

LONG TERM INCENTIVE COMPENSATION

Amount of Award for 2008, 2009, and 2010

 

PTP (Pre-Tax Profit)

  

Portion of Total LTI Award Granted

90% of Target    50% of Award 95% of Target    70% of Award 100% of Target   
100% of Award 105% of Target    125% of Award ³110% of Target    150% of Award

Amount of Award Allocation Between Time-Vested and

Performance-Contingent Deferred Stock

 

Year 2008

        90%    95%    100%    105%    110%

Target PTP ($)

   60,000,000    54,000,000    57,000,000    60,000,000    63,000,000   
66,000,000

Total LTI Award ($)

   1,125,000    562,500    787,500    1,125,000    1,406,250    1,687,500

TVDS ($)

   281,250    281,250    281,250    281,250    281,250    281,250

PCDS ($)

   843,750    281,250    506,250    843,750    1,125,000    1,406,250

Year 2009

                 

Target PTP ($)

   78,000,000    70,200,000    74,100,000    78,000,000    81,900,000   
85,800,000

Total LTI Award ($)

   1,500,000    750,000    1,050,000    1,500,000    1,875,000    2,250,000

TVDS ($)

   281,250    281,250    281,250    281,250    281,250    281,250

PCDS ($)

   1,218,750    468,750    768,750    1,218,750    1,593,750    1,968,750

Year 2010

                 

Target PTP ($)

   103,000,000    92,700,000    97,850,000    103,000,000    108,150,000   
113,300,000

Total LTI Award ($)

   2,250,000    1,125,000    1,575,000    2,250,000    2,812,500    3,375,000

TVDS ($)

   281,250    281,250    281,250    281,250    281,250    281,250

PCDS ($)

   1,968,750    843,750    1,293,750    1,968,750    2,531,250    3,093,750

BRACKETING OF TARGETS

It is recognized that economic conditions may dramatically change from what was
presented in the Strategic Plan of the Company, that unusually large revenues
may be secured, or other unforeseen situations can arise that would make it wise
to allow for some alterations of targets, up or down. The following outlines the
process and range of modification of LTI targets permitted under this Agreement:

1. Any lowering of budgets or targets must first be submitted by the CEO and
CFO, in writing to the Finance Committee of the Board with appropriate
justification. After review and discussion, the Finance Committee can approve or
withhold approval. Any increase to targets must be initiated by the Chairman of
the Board and approved or approval withheld by the Finance Committee.



--------------------------------------------------------------------------------

2. If a proposed adjustment is approved by the Finance Committee, the
Compensation Committee of the Board will review the matter. With respect to this
Employment Agreement the Compensation Committee can modify LTI targets at a
percentage equal to that approved by the Finance Committee. Any lowering of
targets could include lowering of the minimum PTP, the target PTP or both; and
the same for any increase, that is, increasing of minimum PTP, target PTP or
both. LTI payouts will be made in accordance with the payout matrix above. Any
alteration of targets shall apply to the then current year only, and will be
reviewed again during the next budget process.

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

CEO STOCK HOLDING POLICY AND AGREEMENT

It has been CDI policy that the CEO is required to hold a minimum of four times
base pay in equity of the Company.

For purposes of this Agreement, it is agreed that Executive must hold
$2,500,000.00 of CDI stock by December 31, 2008.

Executive will be in compliance with this Policy and Agreement if the number of
shares of CDI common stock held by the Executive at December 31, 2008,
multiplied by the greater of (a) the average CDI stock price over the previous
two complete calendar years (using the closing price on the NYSE on the last
trading day in each of the 8 quarters, including the last closing price of the
year, in those 2 calendar years to calculate the average) or (b) $25.35, equals
at least $2,500,000.

Following the termination of this Agreement, Executive agrees to hold $1 million
of equity (based on the closing share price as of Tuesday, January 18, 2011)
until August 31, 2012.